United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION CARIBBEAN
HEALTHCARE SYSTEM,
San Juan, Puerto Rico, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2394
Issued: July 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal from a May 27, 2008 decision of
the Office of Workers’ Compensation Programs denying merit review. Because more than one
year has elapsed from the last merit decision dated June 21, 2007 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office, in its May 27, 2008 decision, properly denied merit
review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 7, 2007 appellant, then a 37-year-old respiratory therapist, filed a claim for an
occupational disease (Form CA-2) alleging that he sustained anxiety, depression and high blood

pressure. The employing establishment signed the form without exception and noted that he
stopped work on March 19, 2007 and had not returned.
In a letter dated May 18, 2007, the Office notified appellant of the deficiencies in his
claim and requested that he provide additional information.
In a May 7, 2007 statement, appellant claimed that due to the actions of his supervisors
he sustained anxiety and depression, causing general anxiety, anxiety attacks, depression,
insomnia, headaches, poor concentration and mood swings. He also experienced fear due to his
perception that his supervisors acted in a prejudicial manner. Appellant alleged that, since he
started working on February 5, 2006, he was the brunt of jokes that denigrated his attempts to
improve his Spanish-language fluency. His coworkers described him as “el gringo” and “el
disparatero” to patients. Appellant’s attempts to express displeasure with these names were met
with increased ridicule. He stated that his coworker, Diana Garcia, made negative comments to
him about retaining his job. Appellant claimed that he experienced an anxiety attack and sought
medical treatment after Ms. Garcia stated, “that [i]s if they are going to keep you,” in reference
to his upcoming anniversary. He received a termination letter dated January 31, 2007 three days
before the end of his probation period on February 2, 2007. Appellant claimed that he did not
have any indication that he was not meeting standards prior to the receipt of the termination letter
and he never received a formal evaluation. He stated that the reasons given for his termination
were misrepresentations of documented facts and that he was the victim of a conspiracy to
remove him from his position. With the help of a union representative, the termination letter was
rescinded and appellant was able to continue his employment. When he returned to work on
February 12, 2007, he was subjected to changes in his job description. Appellant’s telemedicine
clinics were cancelled without notification and his respiratory supplies were removed from their
storage area and not replaced. He was later informed in a March grievance resolution meeting
that his equipment was removed because he allegedly stockpiled equipment worth over
$40,000.00 in his storage space; however, he claimed this was not possible because of the limited
space available. Appellant further contended that he was blamed for performing duties clearly
stated in his function statement because his supervisors believed they impinged upon the duties
of Ms. Garcia. He maintained that his supervisors neglected to address the seriousness of their
actions, or lack thereof, on his physical and emotional well being and that they believed that he
would resign if they continue to mistreat him.
In a statement dated June 15, 2007, Dr. William Rodriguez, appellant’s supervisor, stated
that appellant’s statement was mixed with untruthfulness leading to the general idea that he was
mistreated. He maintained that, after investigating appellant’s claims that he was called “el
gringo” and “el disparatero,” he found that this was done by veteran patients and not his
coworkers. Appellant’s coworkers, if anything, corrected the patients on the proper way to
address him and further assisted in providing prescriptions to patients when appellant was
unavailable. Further, Dr. Rodriguez stated that appellant was not provided a written performance
evaluation at the stipulated period of time because there was no section secretary to help in
coordinating the report. He had not provided a written report since because of appellant’s
litigating attitude and prolonged unauthorized absence. Dr. Rodriguez stated that appellant was
given feedback repeatedly when he took actions hampering the effectiveness of his job
performance. However, appellant did not want to follow instructions and caused accountability
problems to the system. These problems were addressed in a meeting with appellant and his

2

union representative. Appellant had not returned to work since that meeting and further elevated
grievance actions. Dr. Rodriguez contended that appellant did not experience any discrimination
or intentional ill treatment. He also maintained that appellant failed to follow clearly expressed
instructions, endangered human life and disregarded correct administrative procedures.
By decision dated June 21, 2007, the Office denied the claim finding that appellant did
not submit any evidence of employing establishment error or abuse regarding the allegation that
he was improperly given a termination letter three days prior to the end of his probation period.
Thus, this was not a compensable factor of employment. Further, the Office stated that
appellant’s compensable claims, including that he was the brunt of jokes and called such names
as “el gringo,” that he was never certain that his performance was meeting employing
establishment standards and that his respiratory supplies were removed and not replaced, were
controverted by the employing establishment. Because appellant did not submit any witness
statements, Equal Employment Opportunity (EEO) or grievance findings in support of his
claims, these employment factors remained unverified.
On May 15, 2008 appellant filed a request for reconsideration of the merits. He
submitted a statement dated May 13, 2008 alleging that Dr. Rodriguez’s statement was filled
with mistruths, was not properly investigated by the Office and should not have been used as a
basis for the denial of his claim. Appellant also stated that the doctor’s statement was not
submitted until over 10 days after he filed his claim. Further, Dr. Rodriguez certified the
validity of his claim on the back of the claim form and should not have been allowed to change
his position afterward.
In an undated letter, appellant stated that his emotional reaction was caused by work
factors, which included that his supervisor prevented him from performing his job functions in
compliance with his functional statement, he was unfairly restricted to the hospital without
justifiable cause, he was forced by his supervisor to deny service to eligible veterans, he was
denied mission essential equipment without cause, he was forced to work in a hostile
environment, his probationary period was not accompanied by any periodic evaluation and the
first written evaluation was in the form of a termination letter, his supervisor acted
discriminatorily against him after unsuccessfully attempting to terminate him and the actions
against him caused him to lose prestige and the respect of his coworkers. Further, he alleged that
managerial error was evident in the wording of the termination letter and the letter rescinding
termination. Moreover, the fact that his supervisor was not able to secure his termination was
prima facie evidence of managerial error. Appellant stated that none of the allegations against
him were supported by documentation and alleged that the employing establishment was held to
a different standard with regard to proving its allegations.
By decision dated May 27, 2008, the Office denied appellant’s request for
reconsideration on the grounds that he did not raise substantive or legal questions or include new
and relevant evidence.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.2 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
In the June 27, 2007 decision, the Office denied appellant’s claim for an emotional
condition on the grounds that he did not submit any evidence of managerial error or abuse to
support his allegation that he improperly received a termination letter. It further found that
appellant did not submit any evidence to support his other allegations, thus, these work factors
remained unverified. The Board finds that appellant did not submit any relevant and pertinent
new evidence with his reconsideration request. The issue is whether he advanced a relevant legal
argument or showed that the Office erroneously applied or interpreted a point of law.
In an undated letter, appellant reiterated his alleged work factors, including that he was
not allowed to perform his job functions in compliance with his functional statement, he was
denied mission essential equipment without cause, he was subjected to a hostile work
environment, he was not provided any type of periodic evaluation, the termination letter was
accompanied by fabrications, he was treated discriminatorily after his supervisor unsuccessfully
attempted termination, management conspired with the goal of securing his termination and he
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8128(a).

3

Annette Louise, 54 ECAB 783, 789-90 (2003).

4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

4

lost prestige and the respect of his coworkers due to the discriminatory actions of his supervisors.
He also alleged new work factors, including that he was unfairly restricted to the hospital without
cause and was forced to deny service eligible veterans who requested service. Emotional claims
require that a claimant establish a factual basis by supporting allegations with probative and
reliable evidence. Perception and feelings alone are not compensable.8 However, appellant did
not include any additional supporting evidence to verify these work factors. The Board finds that
the mere statement of previously alleged and new work factors does not address the underlying
issue of verification and corroboration and is not sufficient to require the Office to reopen the
claim for merit review.9
Appellant further contended that the attempted termination itself was in error and this
was evident in the wording of the termination letter and letter rescinding termination. He also
maintained the fact that he was not terminated established a prima facie case of managerial error.
The Board finds these arguments are without merit. The record does not contain a copy of the
termination letter or the letter rescinding termination, nor did appellant provide copies of these
letters with his reconsideration request. Thus, appellant’s contention that the wording of these
documents shows managerial error is unsupported and without merit. Therefore, his argument
that the rescission showed managerial error on its face lacks a reasonable color of validity.10
Appellant also alleged that the employing establishment certified the claim form without
exception and should not have been allowed to later controvert the claim. He also argued that
the employing establishment’s statement was filed over 10 days after the claim and should not
have been considered as evidence. On his claim form, appellant only alleged that he sustained
anxiety, depression and high blood pressure. He did not allege any work factors. Thus, the
employing establishment did not change its position by signing the form without exception and
later controverting appellant’s subsequent statements. Moreover, as appellant did not cite to any
law, statute or regulation that would require the employing establishment to submit a statement
within 10 days after the claim, his argument lacks a reasonable color of validity.11
Finally, appellant contended that the Office did not require the employing establishment
to back up its allegations with documentation, thereby unfairly holding it to a different standard
than himself. As the Board has held, appellant ultimately has the burden of proving with
reliable, probative and substantial evidence the factual aspects of his claim.12 Further, the Office,
in its role as a fact finder, properly requested the employing establishment to comment on
8

Margret S. Krzycki, 43 ECAB 496 (1992).

9

See Diedra A. Spencer, Docket No. 02-991 (issued October 2, 2002) (where the Board found that appellant’s
listing of new and previously alleged work factors was not sufficient to require the Office to reopen her emotional
condition case. The Board determined that the statement described her allegations but did not establish that the
alleged employment incidents actually occurred. Thus, it did not constitute relevant evidence.).
10

While a reopening of a case may be predicated solely on a legal premise not previously considered, such
reopening is not required where the legal contention does not have a reasonable color of validity. See Jennifer A.
Guillary, 57 ECAB 485 (2006).
11

See Elaine M. Borghini, 57 ECAB 549 (2006); John F. Critz, 44 ECAB 788 (1993).

12

See Charles E. Evans, 48 ECAB 692 (1997).

5

appellant’s statements and the circumstances of the claim.13 Thus, his argument that the Office
unfairly held him to a higher standard to prove his allegations is without merit.
The Board finds that appellant did not advance a relevant legal argument, show that the
Office erroneously applied or interpreted a point of law or submit relevant and pertinent new
evidence. Thus, the Office properly declined to reopen the claim for further merit review.
CONCLUSION
The Board finds that the Office, in its May 27, 2008 decision, properly denied merit
review pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 27, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

When working conditions are alleged as factors in causing disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable factors of
employment. When a claimant fails to implicate a specific factor of employment, the Office should make a specific
finding in that regard. If a claimant does implicate a factor of employment, the Office should then determine
whether the evidence of record substantiates that factor. See Earl D. Smith, 48 ECAB 615 (1997). See also Federal
(FECA) Procedure Manual, Part 2 -- Claims, Obtaining Evidence from Employing Agencies, Chapter 2.800.7
(April 1993).

6

